UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra High Dividend Strategy Fund Annual Report September 30, 2012 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Fund Risk Disclosures 8 Overview of Fund Expenses 10 Portfolio of Investments 11 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 23 Supplemental Information 24 Trustees and Officers 25 General Information 27 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, Welcome to the Destra High Dividend Strategy Fund. Destra is dedicated to helping you achieve your investment goals by offering innovative investment strategies managed by talented investment professionals with proven long term track records. Our managers seek to provide downside protection when markets fall as well as participate on the upside when markets rise. The past 12 months of your Fund’s fiscal year (ending September 30, 2012) have certainly been interesting from an investment perspective. The calendar fourth quarter of 2011 and the first quarter of 2012 saw the US equity markets in a rally mode as markets rose to their highest levels since before the financial crisis. From the lows of October 2011, the S&P 500 rose almost 30% through March 2012. Investors grew more confident as the European debt crisis showed signs of improvement, as did the US economy. However, despite the strong showing in the US equity markets, many investors remained on the sidelines or invested in low yielding long term bonds. The quarter ending June 2012 saw the markets turn lower. The S&P 500 declined 2.75% and the MSCI World Index declined by 5% as investors seemed troubled by slower US growth, the upcoming expiring Bush tax cuts and automatic spending cuts known as the “fiscal cliff”, as well as renewed fears regarding the European debt crisis. For the quarter ended September 2012, the US equity markets rallied, driven by global monetary easing and some better than expected earnings results reported during the quarter. The S&P 500 rose 6.35% during that period. For the full fiscal year of the Fund, ended September 2012, the S&P 500 rose 30.20%. More and more it seems that the markets are being driven by policymakers or macro events rather than fundamentals. The European Central Bank’s lowering of deposit rates, the Federal Reserve’s quantitative easing (QE3), the Fed’s intention to maintain low interest rates through mid-2015, the purchase by the Federal Open Market Committee of $40 billion of mortgage-backed securities per month and the new bank capital guidelines under the Dodd-Frank Act, all have driven the market to a degree throughout the year. This trend makes it difficult to add value through good stock selection. Going forward, the outcome of the upcoming US presidential election and the resolution of the fiscal cliff issues should remove much of the uncertainty felt by investors. Hopefully those resolutions will be favorable for the markets. As we have said in the past, we believe investors will be best served by having a well thought out, long term investment plan and sticking to it. Moving in and out of the markets or waiting on the sidelines until uncertainty is removed can be a losing proposition. It is too late to participate in market increases if you wait until the market rise takes place. We at Destra have selected our managers because they have demonstrated the ability to maintain their investment discipline through different and at times difficult market or economic scenarios over a very long term. These managers have also demonstrated their ability to help protect on the downside when markets fall. When you keep more of your investment in down markets you do not have to earn as much in up markets to outperform. At Destra we call that Responsible Alpha™. We thank you for investing in the Destra High Dividend Strategy Fund and for your long term approach to investing. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC 3 Destra High Dividend Strategy Fund Discussion of Fund Performance Destra High Dividend Strategy Fund Inception Date: August 10, 2011 Inception Date: November 1, 2011 Share Class 1 year Life of Fund Share Class 6 months Life of Fund A at NAV 22.23% 23.37% C at NAV 3.96% 10.71% A with Load 15.23% 16.24% C with Load 2.96% 9.71% I at NAV 22.72% 23.87% S&P 500 Index 30.20% 26.08% S & P 500 Index 3.43% 17.37% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 5.75%. C Class shares have a maximum deferred sales charge of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. The High Dividend Strategy Fund estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 532.98% for Class A, 2.45% for Class C, and 44.22% for Class I shares. There is a contractual/voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. The S&P 500 Index is a stock market index containing the stocks of 500 American Large-Cap Corporations. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 Destra High Dividend Strategy Fund Discussion of Fund Performance, Continued High Dividend Fund S&P 500 # of Holdings 40 Wtd. Avg. Market Cap $60.7 bil $27.3 bil Price to Earning: Trailing Operating 13.3x 15.3x Price to Book 3.0x 2.2x Master Limited Partnerships 17.1% % of Total Top Ten Holdings Ticker Investments NiSource, Inc NI 4.8% Abbot Laboratories ABT 4.0% General Electric Co. GE 3.9% Enterprise Product Partners LP EPD 3.9% American Water Works Co. AWK 3.8% Kinder Morgan Energy Partners LP KMP 3.6% Seadrill Ltd. SDRL 3.6% Energy Transfer Partners LP ETP 3.4% The Williams Cos, Inc. WMB 3.4% AT&T, Inc. ATT 3.1% Industry Sectors Weight Energy 30.1% Health Care 18.1% Utilities 11.6% Financials 10.5% Technology 8.2% Telecommunication Services 7.2% Industrials 4.9% Materials 4.2% Cash 3.3% Consumer Staples 1.9% 5 Destra High Dividend Fund Portfolio Manager Letter 2012 1. Fund Snapshot – The Fund’s objective is to seek long-term total return and current income. Consistent with Miller Howard’s philosophy, the Fund invests in high yielding, financially strong companies that are believed can grow their dividends. The disciplined investment process focuses on compounding income — not style, sector, or asset allocation — the main driver of long-term returns. Many studies, including Miller Howard’s own, show that dividend-paying stocks have historically outperformed non-dividend-paying stocks, and companies that increase their dividends tend to perform the best. Stock prices may fluctuate, but dividends, when paid, are always positive. Miller Howard’s analysis of a company begins with the question, “is the dividend safe and will it grow”? 2. How did the Fund do in the reporting period? The Destra High Dividend Strategy earned a total return of 22.23% at Net Asset Value, “NAV” (without load), for Class A shares and 22.72% at NAV for Class I shares over the twelve months ending September 30, 2012, underperforming its benchmark, the S&P 500’s total return of 30.20%. On November 1, 2011 the Fund launched Class C shares. From its inception through September 30, 2012 the NAV (without load) performance of the Class C shares was 10.71%. The Fund’s strategy seeks to achieve total return and to a lesser extent, current income, by investing in dividend paying securities and the market generally rewarded those kinds of companies over the reporting period, on an absolute basis, as evidenced by the Fund’s total return. However, there were some strong market rallies where higher risk and lower or even no dividend paying stocks came into favor. This is typical in recovering equity markets and something that Miller Howard, the Fund’s subadvisor has seen before. It does not change their conviction about staying true to the dividend focus they bring to the Funds’ management and through time they expect to achieve the Fund’s objective with their focus on dividend paying and growing companies. 3. What was the market/economic environment during the period? It was a “risk on” year, where the Fund’s high quality, more conservative strategy will generally lag the S&P 500 as more economically sensitive stocks drove returns. “Risk on” is a term relatively new to investing, but quite fashionable of late to describe significant allocation of investor or market interest toward equities and other assets that have historically been thought of as riskier than cash instruments or government securities. (“Risk off” is its antithesis, and signifies selling of equities and other “risk on” assets, to shift toward Treasuries and cash.) Sectors such as Consumer Durables and Financials, many of which have had severe financial problems over the past four years, pushed the index higher with returns much stronger in those sectors this year than in the previous four years. More stable Utility and Consumer Staple issues lagged the overall market by a large amount as investors satisfied their appetite for increased risk, but in an absolute sense, still returned generally positive results. The Fund’s disciplined strategy was hurt by a lack of candidates in those outperforming sectors due to the companies’ generally low yields, damaged balance sheets, and their lack of a discernible path towards dividend growth. Despite the vagaries of the stock market, Miller Howard continues to adhere to its proven discipline of searching for financially strong, high yielding stocks that it believes can grow their dividends. As always, whether any individual stock was in favor this year or not, the stocks in the portfolio continued to pay their dividends, and the Fund benefitted from 55 dividend increases in the roughly 40 stock portfolio. 4. Which holdings contributed to the Fund’s performance? For the fiscal year ending September 30, 2012, the Fund was overweight in Energy in relation to the S&P 500 because the Fund’s MLPs are classified there, and despite slightly negative sector performance in relation to the index, strong stock selection here contributed positively to the Fund. The Fund was close to equal-weight the S&P 500 in the Materials sector and, although the sector was flat in relation to the index, strong issue selection helped boost Fund performance. Strong individual contributors, for the Fiscal year ending September 30, 2012, included Abbott Labs (ABT) (4.0% of the Fund), General Electric (GE) (3.9% of the Fund) and Williams Cos (WMB) (3.4% of the Fund). 6 5. Which holdings detracted from the Fund’s performance? For the Fiscal year ending September 30, 2012, the Fund was underweight in the Information Technology sector in relation to the S&P 500 and the sector’s underperformance in relation to the index coupled with weaker stock selection dragged on the Fund. The Fund was overweight in Telecommunication Services in relation to the S&P 500 and while the sector was slightly positive in relation to the index, weak issue selection hurt the Fund. Weak individual contributors, for the year ending September 30, 2012, included Microchip Technologies (MCHP) (1.6% of the Fund), Maxim Integrated Products (MXIM) (1.8% of the Fund), and Digital Realty (DLR) (2.2% of the Fund). 6. What is your outlook for the Fund in the coming 12 months? Miller Howard believes there is a much higher level of uncertainty and fear about future growth potential, government/currency stability, and even solvency. Whereas once investors felt that they could count on a limitless trajectory of economic growth punctuated by occasional backtracking that was soon healed in the “business cycle” process, now the “fiscal cliff” image is far a broader and more potent metaphor than a simple concern over congressional action by year-end. There is a reduction in faith among investors, a wavering of optimism. Since faith represents the emotional content of stock pricing (the rational content would be the actual facts), values and valuation have lost some shine. This will be how it is until something changes. Investors have been expecting change and recovery for many quarters now, and it’s hardly happened. Something is new and different. Something is interfering with the famed business cycle. We won’t pretend that we can define this “something”, but we do know that people need energy, and food, and water, and healthcare, and shelter, and phone, and internet…the basics of life. These areas of fundamental necessities will continue to provide opportunities for investment and return on investment for both companies and their shareholders. Clearly, this is where investors’ attention needs to remain focused. 7 Funds Risk Disclosures – Destra High Dividend Strategy Fund This document may contain forward–looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-advisers control or are subject to change, actual results could be materially different. There is no guarantee that such forward looking statements will come to pass. Some important risks of the Destra High Dividend Strategy Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Foreign Investment Risk/Emerging Markets Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks which differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag the performance of other sectors or the broader market as a whole. 8 Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Derivatives Risk—The use of derivatives such as options entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. 9 Overview of Fund Expenses — As of September 30, 2012 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid through 9/30/12” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Annualized Expense Ratios Expenses Account Account During the Paid Value Value Period 4/1/12 through 3/31/12 9/30/12 to 9/30/12 to 9/30/12† Destra High Dividend Strategy Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class C Actual % Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value forthe period, multiplied by 183/366 (to reflect the six-months period). Hypothetical expenses assume the Fund was outstanding for a full six-month period and not theshorter actual period shown above. 10 DESTRA HIGH DIVIDEND STRATEGY FUND PORTFOLIO OF INVESTMENTS September 30, 2012 Number of Shares Description Fair Value Common Stocks - 96.9% Consumer Staples - 1.9% H.J. Heinz Co. $ 558,717 Energy - 30.2% Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan Energy Partners LP ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp. Statoil ASA, ADR (Norway) The Williams Cos., Inc. Total SA, ADR (France) Financials - 10.6% Bank of Montreal (Canada) Cincinnati Financial Corp. CME Group, Inc. Digital Realty Trust, Inc. HCP, Inc. Valley National Bancorp Health Care - 18.1% Abbott Laboratories Baxter International, Inc. Eli Lilly & Co. GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials - 4.9% General Electric Co. R.R. Donnelley & Sons Co. Information Technology - 6.2% Intel Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Materials - 4.2% International Paper Co. MeadWestvaco Corp. Software & Services - 1.9% CA, Inc. Telecommunication Services - 7.2% AT&T, Inc. BCE, Inc. (Canada) Vodafone Group PLC, ADR (United Kingdom) Windstream Corp. Utilities - 11.7% American Water Works Co., Inc. National Grid PLC, ADR (United Kingdom) NiSource, Inc. Total Common Stocks (Cost $26,949,187) Money Market Mutual Funds - 3.4% Fidelity Institutional Money Market Prime, 0.10% (a) (Cost $980,907) Total Investments - 100.3% (Cost $27,930,094) Liabilities in excess of other Assets - (0.3%) Net Assets - 100.0% $ 29,241,480 % of Summary by Country Fair Value Net Assets Bermuda $ % Canada France Norway United Kingdom United States Total Investments % Liabilities in excess of other Assets ) ) Net Assets $ % ADR - American Depositary Receipt ASA - Stock Company LP- Limited Partnership PLC - Public Limited Company SA - Corporation (a) Interest rate shown reflects yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 11 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2012 Assets Investments: Investments at cost $ Net unrealized appreciation Total investments at value Receivables: Capital shares sold Due from the advisor Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investments purchased Transfer agent fees Legal fees Audit fees Capital shares payable Trustees’ fees Other expenses and payables Total liabilities Net Assets $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Net Assets Class A $ Class C $ Class I $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ Class C $ Class I $ The accompanying notes are an integral part of these financial statements. 12 STATEMENTS OF OPERATIONS Year ended September 30, 2012 Investment Income Dividends $ Less: foreign taxes withheld ) Total Investment Income Expenses Advisory fees Transfer agent fees Legal fees Offering costs Shareholder reporting fees Audit fees Blue Sky Class A Blue Sky Class C Blue Sky Class I Custody fees Administration and accounting fees Shareholder services fees Distribution fees Class A Distribution fees Class C Trustees’ fees and expenses Insurance fees Other expenses Total expenses Less: expense waivers and reimbursements ) Net expenses Net Investment Income $ Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments in securities $ ) Foreign currency translations 49 Net realized loss on investments in securities and foreign currency translations ) Net change in unrealized appreciation on investments in securities Net realized and unrealized gain on investments in securities and foreign currency transactions Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 13 STATEMENTS OF CHANGES IN NET ASSETS For the year ended September 30, 2012 and period ended September 30, 2011 For the For the period year August 10, ended 2011* to September 30, September 30, Increase in Net Assets Resulting from Operations Net investment income $ $ Net realized loss on investments in securities and foreign currency translations ) (1 ) Net change in unrealized appreciation on investments in securities Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income ) — Net realized gain (9 ) — Total distributions to shareholders ) — Class C Distribution to Shareholders Net investment income ) — Net realized gain (2 ) — Total distributions to shareholders ) — Class I Distribution to Shareholders Net investment income ) — Net realized gain (9 ) — Total distributions to shareholders ) — Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested — Cost of shares redeemed ) — Net increase from capital share transactions Class C Capital Share Transactions Proceeds from shares sold — Dividends reinvested — Cost of shares redeemed ) — Net increase from capital share transactions — Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested — Cost of shares redeemed ) — Redemption Fees — Net increase from capital share transactions Total increase in net assets Net Assets Beginning of year — End of year $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 14 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED For the year ended September 30, 2012 and the period ended September 30, 2011 For the For the period year August 10, ended 2011* to September 30, September 30, Class A Change in Shares Outstanding Shares outstanding, beginning of period — Shares sold Shares reinvested — Shares redeemed — Shares outstanding, end of period Class C Change in Shares Outstanding Shares outstanding, beginning of period — — Shares sold — Shares reinvested — Shares redeemed — Shares outstanding, end of period — Class I Change in Shares Outstanding Shares outstanding, beginning of period — Shares sold Shares reinvested — Shares redeemed — Shares outstanding, end of period * Commencement of operations. The accompanying notes are an integral part of these financial statements. 15 FINANCIAL HIGHLIGHTS For the year ended September 30, 2012 and the period ended September 30, 2011 Beneficial interest outstanding throughout the period is presented below: For the For the period year August 10, ended 2011* to September 30, September 30, Class A Net asset value, beginning of period $ $ Investment operations: Net investment income1 Net realized and unrealized gain Net Increase in Net Asset Value from Operations Distributions paid to shareholders from: Net investment income ) — Net realized gains — 5 — Total distributions ) — Net asset value, end of period $ $ TOTAL RETURN2 % %4 RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s omitted) $ $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers % %3 Expenses, prior to expense reimbursements/waivers % %3 Net investment income % %3 Portfolio turnover rate % — %4 Class C† Net asset value, beginning of period $ — Investment operations: Net investment income1 — Net realized and unrealized gain — Net Increase in Net Asset Value from Operations — Distributions paid to shareholders from: Net investment income ) — Net realized gains —
